      Case 1:20-cv-02511-ALC Document 17 Filed 07/02/20 Page 1 of 1


                                                                                         7/2/2020
                                                                          Christopher H. Lowe

                                                              420 Lexington Avenue, Suite 1830
                                                                   New York, New York 10170
                                                                           Main: 212.392.4772
                                                                          Direct: 212.764.7171
                                                                             Fax: 212.444.1030
                                                                         chris@lipskylowe.com

                                                                         www.lipskylowe.com

                                             July 1, 2020

VIA ECF
 The Honorable Andrew L. Carter Jr., U.S.D.J.
 U.S. District Court
 Southern District of New York
 Thurgood Marshall U.S. Courthouse
 New York, New York 10007

       Re:     Nisbett v. Branded Apparel Group, 1:20-cv-02511 (ALC)

Dear Judge Carter:

        This firm represents Plaintiff Kareem Nisbett in this website accessibility case
under the Americans with Disabilities Act, New York State Human Rights Law and New
York City Human Rights Law. We submit this letter pursuant to your Honor’s Individual
Practices 2D, to respectfully request until Tuesday, July 7, 2020 to respond to Defendant’s
promotion letter in light of the Holiday Weekend. (Dkt. 15).

       We appreciate the Court’s time and attention to this matter.



                                            Respectfully submitted,
                                            LIPSKY LOWE LLP


                                            s/ Christopher H. Lowe
                                            Christopher H. Lowe




              July 2, 2020
